Citation Nr: 9910022
Decision Date: 04/09/99	Archive Date: 06/24/99

DOCKET NO. 97-23 815A              DATE APR 09, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Pittsburgh, Pennsylvania

THE ISSUE

Entitlement to an effective date earlier than November 7, 1996, for
the grant of service connection for post-traumatic stress disorder.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel

INTRODUCTION

The veteran served on active duty from December 1952 to December
1956.  This matter comes to the Board of Veterans' Appeals (Board)
on appeal from rating decisions by the Department of Veterans
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

DECISION TO VACATE

The Board in a decision dated in November 1998, denied the
veteran's claim for an effective date earlier than November 7,
1996, for the grant of service connection for post-traumatic stress
disorder.  The Board denied the claim; however, the Provisions of
38 C.F.R.  3.400 were not addressed, and the Board did not analyze
the issue in terms of an original claim.  See 38 U.S.C.A. 
5100(a), 38 C.F.R.  3.400(b)(2) VAOPGCPREC 12-98.

Pursuant to 38 C.F.R.  20.904(a) (1998), a decision should be
vacated where there is a failure to afford due process of law in a
prior appellate review.  Accordingly, in order to assure due
process of law and to afford the veteran every equitable
consideration, the Board's November 1998 decision, pertaining to
the issue of entitlement to an effective date earlier than November
7, 1996, for the grant of service connection for post-traumatic
stress disorder, is hereby vacated.  In accordance with this
decision, the veteran's claim will be referred for de novo
consideration of his appeal by another Member of the Board.

As the Board's previous denial of the appellant's claim for an
effective date earlier than November 7, 1996, for the grant of
service connection for post-traumatic stress disorder has been
vacated, it is noted that the veteran's Motion for Reconsideration
of this issue is now moot.

2 -

ORDER

The November 1998 decision of the Board is vacated in its entirety.

F. JUDGE FLOWERS
Member, Board of Veterans' Appeals

Citation Nr: 9834212  
Decision Date: 11/19/98    Archive Date: 11/24/98

DOCKET NO.  97-23 815A            DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than November 7, 
1996, for the grant of service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel

INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1956.  This matter comes to the Board of Veterans 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

Initially, the issue for appeal in this case was entitlement 
to service connection for post-traumatic stress disorder 
(PTSD) due to exposure to ionizing radiation.  In May 1995, 
the Board remanded the claim to the RO for additional 
development.  While the case was in remand status, the RO 
granted service connection for PTSD, effective from November 
7, 1996.  The veteran disagreed with the effective date of 
this benefit.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that an effective date prior to November 
7, 1996, is warranted for the award of service connection for 
his PTSD.  He argues that he submitted his claim in May 1988 
and that the claim has continued without interruption since 
that time.  He states that PTSD has been found on VA 
examination beginning in 1990.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that as a matter of law, the 
veteran is not entitled to an effective date earlier than 
November 7, 1996 for the award of service connection for 
PTSD.  


FINDINGS OF FACT

1.  A claim for service connection was received from the 
veteran on May 10, 1988.  

2.  In May 1991, the RO denied service connection for PTSD, 
finding the evidence did not show PTSD.  

3.  In May 1995, the Board remanded the veterans claim to 
the RO for additional development.  

4.  While the case was in remand status, the RO granted 
service connection for PTSD effective from November 7, 1996, 
the date of the enactment of new legislation concerning PTSD.  


CONCLUSION OF LAW

An effective date earlier than November 7, 1996 for the grant 
of service connection for PTSD is not warranted. 38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that a determination as to whether 
the appellant has submitted a well-grounded claim need not be 
addressed. The concept of a well-grounded claim applies to 
the character of the evidence presented by a claimant. For 
purposes of this decision, as there is no dispute as to the 
evidence, but only to the law and its meaning, the concept of 
well groundedness is not found to be applicable. Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

In May 1988, the veteran filed a claim for service connection 
for PTSD.  He was examined by VA in August 1990, and reported 
feeling nervous and depressed since around 1959 or 1960, and 
that his symptoms had steadily increased.  He complained of 
nightmares and flashbacks.  Major depression was diagnosed 
and the examiner noted that the veteran met some of the 
criteria for PTSD, but did not meet enough of the clinical 
criteria to be given a diagnosis.  In May 1991, the RO denied 
service connection for PTSD.  

In a November 1991 letter, a private social worker noted that 
he had been seeing the veteran  since 1979 and that PTSD was 
among his diagnoses.  The veteran and his wife testified at 
the RO in January 1993 in support of his claim.  The veteran 
discussed the inservice exposure to atomic radiation, and his 
symptoms since that time.  His wife reported on the veterans 
behavior, and reported that his symptoms had increased over 
the years.  A complete transcript is of record.  

The veteran was examined by VA in June 1995, and the examiner 
diagnosed PTSD, chronic, moderate to severe.  It was noted 
that the veteran had suffered from symptoms associated with 
PTSD from the time of his discharge from service and that 
these had steadily increased.  When he was again examined by 
VA in July 1995, the examiner found PTSD, severe.  It was 
noted that his PTSD appeared to be directly related to his 
exposure to the multiple atomic tests during service.  Also 
in July 1995, the above-mentioned private social worker sent 
a letter to VA reiterating his previous correspondence.  

In August 1995, the RO denied service connection for PTSD.  
The RO informed the veteran in December 1996 that a 
regulatory amendment concerning PTSD became effective in 
November 1996 and that re-examination was in order.  

In January 1997, the veteran was examined by VA and the 
examiner noted that it appeared that service connection had 
been denied because exposure to atomic radiation was not 
considered trauma under DSM-III.  It was noted that the 
definition for a stressor under DSM-IV had changed.  The 
examiner indicated that the veteran had PTSD and that the 
stressor was the discovery of the implications and dangers 
associated with his exposure to atomic testing.  

In September 1997, the RO granted service connection for PTSD 
effective from November 7, 1996.  It was noted that the 
effective date was the date of the final regulatory amendment 
which revised the portion of the Schedule for Rating 
Disabilities which governed mental disorders.  The RO 
indicated that prior to that date, the diagnosis of PTSD 
required the existence of a recognizable stressor that would 
evoke significant symptoms of distress in almost anyone, and 
that under that criteria, the veteran was not entitled to 
service connection for PTSD.  

The effective date for direct service connection is the day 
following separation from active service or date entitlement 
arose if the claim is received within one year after 
separation from service; otherwise, it will be the date of 
receipt of claim, or date entitlement arose, whichever is the 
later. 38 C.F.R. § 3.400(b)(2)(i) (1998).

The law provides that the effective date for an award of 
compensation, based on an original claim filed more than a 
year after service, shall be the date of VA receipt of the 
claim, or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a), (b) (West 1991); 38 C.F.R. § 3.400(b)(2) 
(1998).

However, where pension, compensation, or dependency and 
indemnity compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue. (emphasis added)  38 
C.F.R. § 3.114(a) (1998).

The veteran argues that treatment for PTSD beginning in 1990 
when on examination, PTSD was noted supports a finding that 
an earlier effective date is warranted.  A treatment report 
may constitute an informal claim for some benefits, such as 
an increased rating for a condition already established as 
service-connected, but such does not apply to original 
applications for service connection where there has been no 
prior allowance or disallowance of a formal claim for service 
connection. 38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet.App. 
33 (1993).  VA received the veterans claim for service 
connection on May 10, 1988.  While PTSD was diagnosed 
thereafter, entitlement was not established until after the 
new regulatory criteria concerning stressors was enacted.  
Thus the earliest effective date which could be assigned is 
the date of the enactment of the liberalizing law, November 
7, 1996.  

The Board holds that, as a matter of law, there is no 
entitlement to an effective date earlier than November 7, 
1996, for service connection for PTSD.  Thus, the claim for 
an earlier effective date must be denied.


ORDER

An effective date earlier than November 7, 1996, for the 
grant of service connection for post-traumatic stress 
disorder is denied.  



           
     F. JUDGE FLOWERS
     Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
